Supreme Court, Bronx County, rendered November 26, 1974, convicting the defendants, after a joint jury trial, of rape in the first degree, unanimously reversed, on the law and in the interest of justice, and a new trial directed. The defendants, together with two others, were tried for acting in concert to commit rape in the first *879degree. The defense was consent. There was a closely contested issue, and we reverse solely on the ground of prosecutorial misconduct. The prosecutor’s acts of discourtesy to the court and to opposing counsel and other improper acts resulted in depriving the defendants of a fair trial. (See People v Cruz, 52 AD2d 1.) Concur—Stevens, P. J., Markewich, Kupferman, Birns and Lane, JJ.